DETAILED ACTION
1.	This office action is in response to communication filed on 10/06/2022. Claim 1, 4, 11, 14 and 23 have been amended. Claims 2-3, 8, 12, and 15 have been amended. Claims 1, 4-7, 9-11, 13-14, and 16-23 are pending on this application.

Response to Arguments
2.	Applicant’s arguments filed on 10/06/2022 with respect to the rejection(s) of amended claim(s) 1, 4, 11, 14 and 23 under 35 U.S.C. 102(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) rejection is made from references   of Pesci U.S. patent No. 7,420,391 and Lee et al. Pub. No. 2016/0191033 combined with of Pesci U.S. patent No. 7,420,391.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 4, 7, 11, 13, 14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No. 2016/0191033 in view of Pesci U.S. patent No. 7,420,391
Regarding claim 1. Fig. 1 of Lee et al. discloses a digital-to-analog conversion circuit (paragraph 0022) comprising: a clock-gating circuit (2; see Fig. 2 for discloses a detail of clock gating circuit) configured to gate a clock signal (CLK) for the digital-to-analog conversion circuit (Fig. 1; paragraph 0022) and a switch driver (5). 
However, Lee does not discloses the switch driver (5) comprising: a detection circuit configured to detect digital transitions in a digital input signal; a clock-gating circuit having an input coupled to an output of the detection circuit and configured to gate a clock signal based on an output signal from the detection circuit; wherein: the clock-gating circuit comprises an AND logic gate having a first input coupled to a clock signal node configured to receive the clock signal and having a second input coupled to the output of the detection circuit; and the detection circuit comprises an XOR logic gate having a first input coupled to a data output of the switch driver, having a second -input coupled to a data input of the switch driver, and having an output coupled to the second input of the AND logic gate.
Fig. 1 and Fig. 2 of Pesci discloses a clock drive circuit detection circuit (XOR gate  2) configured to detect digital transitions in a digital input signal (digital input signal D); a clock-gating circuit (AND gate 3) having an input (31) coupled to an output of the detection circuit (XOR gate 2) and configured to gate a clock signal (CLK)  based on an output signal (S2) from the detection circuit (XOR gate 2); wherein: the clock-gating circuit (AND gate 3)  comprises an AND logic gate (AND gate 3) having a first input (32) coupled to a clock signal node (CLK) configured to receive the clock signal (CLK) and having a second input (31) coupled to the output (S2) of the detection circuit (XOR gate 2); and the detection circuit (XOR 2) comprises an XOR logic gate (XOR gate) having a first input (21) coupled to a data output (OUT) of the driver (9), having a second -input (22) coupled to a data input (D) of the switch driver (1; Col. 4 lines 43-44), and having an output (S2) coupled to the second input (31) of the AND logic gate (AND gate 3).
Lee et al. and Pesci are common subject matter of a clock driver circuit; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the driver of Pesci into the driver of Lee et al.  for the purpose of saves a large amount of power, or only the second latch register, thus safeguarding the clock synchronicity of the setting operation with respect to the clock signal (Col. 11 lines 15-18 of Pesci).

Regarding claim 4, Fig. 1 of Lee et al. discloses a digital-to-analog conversion circuit (paragraph 0022) comprising: a clock-gating circuit (2; see Fig. 2 for discloses a detail of clock gating circuit) configured to gate a clock signal (CLK) for the digital-to-analog conversion circuit (Fig. 1; paragraph 0022) and a plurality of current-steering cells (101, 102, 103), each current-steering cell (101, 102, 103) comprising a current- steering circuit (current steering circuit o f101, 102, 103)  and a switch driver (5) coupled to the current-steering circuit (current steering of 101, 102, 103), wherein: a respective switch driver  (5) has a clock input (CLK input of 5) coupled to an output of the clock- gating circuit (2); the clock-gating circuit (2) is configured to allow the clock signal (CLK) to clock the respective switch driver (5)
However, Lee et al. does not discloses the switch driver (5) comprising: a detection circuit configured to detect digital transitions in a digital input signal; a clock-gating circuit having an input coupled to an output of the detection circuit and configured to gate a clock signal based on an output signal from the detection circuit; and the clock-gating circuit is configured to allow the clock signal to clock the respective switch driver when a digital transition in the digital input signal is detected and  to block the clock signal from clocking the respective switch driver when no digital transition in the digital input signal is detected, thereby reducing power consumption of the respective switch driver.
Fig. 1 of Pesci discloses a clock drive circuit comprising:  a detection circuit configured (2) to detect digital transitions in a digital input signal (digital transition of D); a clock-gating circuit (3) having an input (31) coupled to an output (S2) of the detection circuit (2) and configured to gate (AND gate) a clock signal (CLK) based on an output signal (S2) from the detection circuit (2); and the clock-gating circuit (3) is configured to allow the clock signal (CLK) to clock the driver (1) when a digital transition in the digital input signal is detected (transition of  D is detected by XOR 2) and to block the clock signal (CLK)  from clocking the driver (1) when no digital transition  (digital signal D is transition to low “0” ) in the digital input signal is detected (D is detect by XOR 2), thereby reducing power consumption of the respective the driver (Col. 11 lines 15-18 of Pesci).
Lee et al. and Pesci are common subject matter of a clock driver circuit; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the driver of Pesci into the driver of Lee et al.  for the purpose of saves a large amount of power, or only the second latch register, thus safeguarding the clock synchronicity of the setting operation with respect to the clock signal (Col. 11 lines 15-18 of Pesci).

Regarding claim 6. Lee et al. combined with Pesci applied to claim 4 above, Fig. 1 of Lee et al. further discloses wherein the respective switch driver (switch driver 5 modified by Fig. 1 of Pesci applied to claim 4 above) comprises a delay flip-flop, wherein a data output of the delay flip-flop (1 in Fig. 1 of Pesci) is coupled to a first input of the detection circuit (2 in Fig. 1 of Pesci), wherein a data input (D in Fig.1 of Pesci) of the delay flip-flop (1 in Fig. 1 of Pesci) is coupled to a second input (22 in Fig. 1 of Pesci) of the detection circuit (2 in Fig. 1 of Pesci).  
Regarding claim 7. Lee et al. combined with Pesci applied to claim 4 above, Fig. 1 of Pesci further discloses wherein the detection circuit (2) comprises an XOR logic gate (XOR 2) having a first input (21) coupled to the data output of the delay flip-flop (1), having a second input  (22) coupled to the data (D) input of the delay flip-flop (13), and having an output (S2) coupled to the input of the clock-gating circuit (AND gate 3).  
Regarding claim 11. Fig. 1 of Lee et la. discloses a method for digital-to-analog conversion (100), comprising: receiving a digital input signal (Din); and gating (2) a clock signal (CLK) to a digital-to-analog conversion circuit (100), wherein: the digital-to-analog conversion circuit (100) comprises a switch driver (5); the method further comprises generating, via the switch driver (5), a digital output signal (FDB, FD) based on the digital input signal (Din). 
However, Lee et al. does not discloses determining whether there is a digital transition comprises comparing, via a first circuit, the digital input signal to the digital output signal; and gating the clock signal comprises blocking, via a second circuit, the clock signal from clocking the switch driver when the determination is that there is no digital transition in the digital input signal.
Fig. 1 of Pesci discloses a clock drive circuit comprising: receiving a digital input signal (D); determining (determining of XOR gate 2) whether there is a digital transition (transition of D) in the digital input signal (D); and gating a clock signal (AND gate 3 with CLK) based on the determination (XOR 2), wherein determining whether there is a digital transition (digital transition of D) comprises comparing (XOR 2), via a first circuit (2), the digital input signal (D) to the digital output signal (Q); and gating (AND gate 3) the clock signal (CLK) comprises blocking (S2 is low) , via a second circuit (3), the clock signal (CLK) from clocking the switch driver (1; Col. 4 lines 43-44) when the determination (2) is that there is no digital transition in the digital input signal (D).
Lee et al. and Pesci are common subject matter of a clock driver circuit; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the driver of Pesci into the driver of Lee et al.  for the purpose of saves a large amount of power, or only the second latch register, thus safeguarding the clock synchronicity of the setting operation with respect to the clock signal (Col. 11 lines 15-18 of Pesci).

Regarding claim 13. Lee et al. combined with Pesci et al. applied to claim 11 above, Fig. 1 of Pesci further discloses  wherein: the first circuit (2) comprises an XOR logic gate  (XOR of 2) having (i) a first input (21) coupled to a data output (Q) of the switch driver (1) and (ii) a second input coupled to a data input of the switch driver (1, Col. 4 lines 43-44); and the second circuit (3) comprises an AND logic gate (AND gat of 3) having (i) a first input (32) coupled to a clock signal node (32) configured to receive the clock signal (CLK), (ii) a second input (31) coupled to an output (S2) of the XOR logic gate (XOR of 2), and (iii) an output (33) coupled to a clock input (12) of the switch driver 1).  

Regarding claim 14. Fig. 1 of Lee et al. discloses a method digital-to-analog conversion (100), comprising: receiving a digital input signal (Din); determining (3) whether there is a digital transition in the digital input signa (Din)l, and  gating a clock signal (2) to a digital-to-analog conversion circuit (100), wherein: the digital-to-analog conversion circuit (100) comprises a plurality of current-steering cells (current steering of 101, 102, 103), each current-steering cell (current steering of 101, 102, 103) comprising a current-steering circuit 100) and a switch driver (5) coupled to the current-steering circuit (8); and input signa (Din) to the respective switch driver (5 for 101, 102, 103) to an output signal (FDB, FD) from the respective switch driver (5 for 101, 102, 103).  
 However, Lee et al does not discloses gating a clock signal based on the determination and determining whether there is a digital transition in the digital input signal comprises comparing, via a first circuit to an input signal to an output signal. 
Fig. 1 of Pesci discloses a clock driver circuit (9) comprising  receiving a digital input signal (D); determining (determining of XOR gate 2) whether there is a digital transition (transition of D) in the digital input signal (D); and gating a clock signal (AND gate 3 with CLK) based on the determination (XOR 2), wherein determining whether there is a digital transition (digital transition of D) comprises comparing (XOR 2), via a first circuit (2), the digital input signal (D) to the digital output signal (Q).
Lee et al. and Pesci are common subject matter of a clock driver circuit; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the driver of Pesci into the driver of Lee et al.  for the purpose of saves a large amount of power, or only the second latch register, thus safeguarding the clock synchronicity of the setting operation with respect to the clock signal (Col. 11 lines 15-18 of Pesci)
Regarding claim 16. Lee et al. combined with Pesci applied to claim 14 above, Fig. 1 of Pesci further discloses wherein: gating the clock signal (3) comprises blocking (S2 is low “0”), via a second circuit (2), the clock signal (CLK_ from clocking  (33) the respective switch driver (1; Col. 4 lines 43-44) when the determination (XOR 2) is that there is no digital transition in the digital input signal (D); and an output of the second circuit (output of 33 is low “0”) is coupled to a clock input (L12, L22; Col. 4 lines 43-44)  of the respective switch driver (5 in Fig. 1 of Lee et al.).  
Regarding claim 17.  Lee et al. combined with Pesci applied to claim 14 above, Fig. 1 of Pesci further comprising; allowing, via a second circuit (3), the clock signal (CLK) to clock the respective switch driver (5 in Fig. 1 of Lee et al.) when the determination (XOR of 2) is that there is a digital transition in the digital input signal (Digital transition of D).  
Regarding claim 18. Lee et al. combined with Pesci applied to claim 16 above, Fig. 1 of Pesci further comprising wherein: the first circuit (2) comprises an XOR logic gate (XOR) having (i) a first input (21) coupled to a data output(Q) of the respective switch driver (5 in Fig. 1 of Lee et al.) and (ii) a second input (22) coupled to a data input (D) of the respective switch driver (5 in Fig. 1 of Lee et al.); and the second circuit (3) comprises an AND logic gate (AND gate of 3) having (i) a first input (32) coupled to a clock signal node configured to receive the clock signal (CLK), (ii) a second input (31) coupled to an output (S2)  of the XOR logic gate (2), and (iii) an output (Q) coupled to the clock input (L12, L22) of the respective switch driver (5 in Fig. 1 Lee et al).  
Regarding claim 19. Lee et al. combined with Pesci applied to claim 18 above, Fig. 1 of Pesci further comprising wherein the XOR logic gate (XOR of 2) comprises a plurality of balanced transmission gates (see Fig. 5 for discloses a plurality of balanced transmission gates of NMOS and PMOS transistor 73-80 of Exclusive- OR gate; Col 7 lines 53-4).  

Regarding claim 21. Lee et al. combined with Pesci applied to claim 14 above, Fig. 1 of Lee further comprising wherein the respective switch driver (5) comprises a delay flip-flop or latch (3; see Fig. 3).  

5	Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. combined with Pesci applied to claim 4 and 14 above, in further view of Berzins Pub. No. 2015/0200652. 
Lee et al. combined with Pesci applied to claim 4 above, Fig. 1 of Pesci further discloses a Flip-Flop (1) but does not disclose a toggle flip-flop and wherein a data output of the toggle flip-flop is coupled to a data input of the toggle flip-flop.  
Fig. 1A of Berzin discloses a clock drive circuit comprising a toggle flip-flop (130) and wherein a data output (QN) of the toggle flip-flop (130) is coupled to a data input (136) of the toggle flip-flop (130).  
Lee et al./Pesci and Berzin and are common subject matter of a clock driver circuit; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Berzin into of Lee et al/Pesci for the purpose of toggle latch-based flip-flop circuit that can generate an internal glitch-free clock signal (paragraph 0003 of Berzin).

6.	Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Lee et al. combined with Pesci applied to claims 1 and 14 above, respectively, and further in view of Schmidt et al. Pub. No. 2018/0159548.
	Lee et al. combined with Pesci applied to claims 1 and 14 above, Fig. 1 Lee et al. further discloses the digital-to-analog conversion circuit (Fig. 1) comprises an interleaved digital-to-analog conversion circuit (101, 102, 103) comprising a first digital-to-analog converter (101) and a second DAC (102) but does not disclose wherein a clock frequency for the first DAC and the second DAC is two times a sampling frequency of the digital-to-analog conversion circuit.  
Fig. 4 of Schimidt ET AL. discloses digital-to-analog conversion circuit comprises an interleaved digital-to-analog conversion circuit (paragraph 0015) comprising a first digital- to-analog converter (DAC 1) and a second DAC 2) and wherein a clock frequency for the first DAC (sampling frequency of DAC 1)  and the second DAC (sampling frequency of DAC 2) is two times a sampling frequency (paragraph 0134 “ frequency range [−fs, fs], corresponding to a sampling rate of 2fs”) of the digital-to- analog conversion circuit (Fig. 4).  
Lee et al./Pesci and Schimidt et al.  are a common subject matter of driving DAC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ian Schimidt et al.  into Lee et al./Pesci to improve the quality, the sample rate and/or the bandwidth of the output signal of a system consisting of multiple DACs (paragraph 0005 of Schimidt et al.).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. combined with Pesci applied to claims 1 above, in view of Friedmann et al. U.S. patent No. 7,990,298.
Lee et al. combined with Pesci applied to claims 1 above does not discloses a wireless device further comprising: at least one antenna; and a transmit path coupled between an output of the digital-to-analog conversion circuit and the at least one antenna 
Fig. 1 of Friedmann et al. discloses a wireless device (20; Col. 3 lines 36) comprising the digital-to-analog conversion circuit (DAC) at least one antenna (52), a transmit path (transmission path between DAC and antenna 52) coupled between an output of the digital-to-analog conversion circuit (DAC) and the at least one antenna (52).
Lee et al./Pesci and Friedmann et al. are a common subject matter of DAC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ian Friedmann et al. into Engel et al. for the purpose of proving wireless transmission of cellular communication system or a satellite communication system (Col. 3 lines 34-36 of Friedmann et al.).

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 23 is rejected under 35 U.S.C. 102(a(1) as being anticipated by Lee et al. Pub. No. 2016/0191033.
Regarding claim 23. Fig. 1 of Lee et al. discloses an apparatus (9) for digital-to-analog conversion (the recitation “for digital-to-analog” has not given patentable weight because is held that preample is denied the effect of a limitation where the claim is drawn to structure the portion of claim following the preample is a self-contained description of the structed not depending for completeness upon introductory clause. Kropa v. Robie, 88 USPQ 478 (CAPA 1951) , comprising: means (1) for receiving a digital input signal (D); means (2) for determining whether there is a digital transition in the digital input signal (digital in D) ; means  (3) for gating a clock signal (CLK) to the apparatus (9) based on the determination (2); and means (13)for generating a digital output signal (Q)  based on the digital input signal (D), wherein: the means (2) for determining is configured to compare (XOR of 2) the digital input signal (D) to the digital output signal (Q); and the means (3) for gating the clock signal (CLK) is configured to block the clock signal (CLK) from clocking the means (clocking means of 3) for generating when the determination (2) is that there is no digital transition in the digital input signal (no digital transition D1).

Contact Information

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/18/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845